Citation Nr: 0724544	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  96-27 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by a blood abnormality, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War.

2.  Entitlement to service connection for a chronic 
disability manifested by a liver lesion, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War.

3.  Entitlement to service connection for a chronic 
disability manifested by a cyst on the right kidney, claimed 
as an undiagnosed illness resulting from service in the 
Persian Gulf War.

4.  Entitlement to service connection for a chronic 
disability manifested by shortness of breath, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War.

5.  Entitlement to service connection for a chronic 
disability manifested by dizziness, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969 and from February to October 1991. He served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from February to September 1991.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

His appeal was previously before the Board in May 1999, at 
which time the Board adjudicated issues that are no longer in 
appellate status and remanded the issues shown above for 
additional development.  The case was then returned to the 
Board, and in an October 2002 decision the Board adjudicated 
additional issues that are also no longer in appellate 
status, and denied the issues shown above.

The veteran appealed the October 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
As the result of a joint motion for remand, in a March 2003 
order the Court vacated that portion of the October 2002 
decision in which the Board denied the issues shown above, 
and remanded the case to the Board for compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  The Board, in turn, remanded 
the case to the RO in December 2003 and again in November 
2005

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While the case was awaiting review at the Board, additional 
items of relevant evidence were received consisting of three 
packets of service medical records and post service treatment 
records from service medical facilities which had been 
submitted by the Department of Veterans Affairs Records 
Management Center in St. Louis, Missouri.  Although some of 
the records are duplicate copies of previously considered 
records, others are not.  The Board concludes that these 
items must be reviewed by the RO in the first instance prior 
to review by the Board.  In this regard, the veteran has not 
submitted any waiver of his right to have such evidence 
considered by the RO pursuant to 38 C.F.R. § 20.1304(c).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the additional 
evidence which has been added to the 
claims file and determine whether any of 
the benefits sought on appeal may now be 
granted.  

2.  If any of the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




